Name: 86/257/EEC: Council Decision of 18 June 1986 accepting, on behalf of the Community, the recommendation of the Customs Cooperation Council of 16 June 1982 concerning the use of a code for the representation of modes of transport
 Type: Decision
 Subject Matter: tariff policy;  information technology and data processing;  organisation of transport;  information and information processing;  international trade
 Date Published: 1986-06-24

 24.6.1986 EN Official Journal of the European Communities L 167/32 COUNCIL DECISION of 18 June 1986 accepting, on behalf of the Community, the recommendation of the Customs Cooperation Council of 16 June 1982 concerning the use of a code for the representation of modes of transport (86/257/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the proposal from the Commission, Whereas, subject to certain conditions of application, the recommendation of the Customs Cooperation Council of 16 June 1982 concerning the use of a code for the representation of modes of transport may be accepted by the Community, HAS DECIDED AS FOLLOWS: Article 1 The recommendation of the Customs Cooperation Council of 16 June 1982 concerning the use of a code for the representation of modes of transport is hereby accepted, subject to certain conditions of application, on behalf of the Community. The text of the recommendation is attached to this Decision, as are the conditions of application. Article 2 The President of the Council shall notify the Secretariat of the Customs Cooperation Council of the acceptance by the Community subject to certain conditions of application of the recommendation referred to in Article 1. Done at Luxembourg, 18 June 1986. For the Council The President N. SMIT-KROES RECOMMENDATION OF THE CUSTOMS COOPERATION COUNCIL of 16 June 1982 concerning the use of a code for the representation of modes of transport THE CUSTOMS COOPERATION COUNCIL, DESIRING to facilitate the international exchange of data between Customs administrations and between Customs administrations and international trade users, CONSIDERING that it is desirable that an internationally agreed and universally applicable code should be used for the representation of modes of transport in such international data exchange, HAVING REGARD to recommendation No 19 adopted in March 1981 by the Working Party on Facilitation of International Trade Procedures of the Economic Commission for Europe (ECE) which recommends the use of a one-digit numeric code structure for the representation of modes of transport for international trade purposes, CONSIDERING that the code structure contained in the abovementioned ECE recommendation provides a suitable basis for the representation of modes of transport in international data exchange, RECOMMENDS that States, whether or not Members of the Council, and Customs or Economic Unions should use the one-digit numeric code structure contained in the abovementioned ECE recommendation and future revised versions of this code for the representation of modes of transport in international data exchange between customs administrations and between customs administrations and international trade users whenever there is a need for a coded designation, REQUESTS States, whether or not Members of the Council, and Customs or Economic Unions which accept this recommendation to notify the Secretary-General of their acceptance, of the date from which they will apply the recommendation, and of the conditions of its application. The Secretary-General will transmit this information to the customs administrations of all Members. He will also transmit it to any customs administration of non-members or any Customs or Economic Unions which have accepted this recommendation. Conditions of application 1. The recommendation shall be applicable in the Community from 1 January 1988. 2. Code No 6 (multimodal transport) will not be used by the Community, which does not recognize multimodal transport as a mode of transport per se. 3. Code No 9 (unknown) shall be used to cover transport effected by means of self-propulsion.